DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JOSE SANCHEZ,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                     Nos. 4D19-888 and 4D19-1220

                          [November 27, 2019]

   Consolidated appeals of orders denying rule 3.850 motions from the
Circuit Court for the Fifteenth Judicial Circuit, Palm Beach County; Daliah
H. Weiss, Judge; L.T. Case No. 502007CF017817LXXXMB.

   Jose Sanchez, Cross City, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GERBER and CONNER, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.